May 5, 1995
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-2174 

                        UNITED STATES,

                          Appellee,

                              v.

                   MARTIN CASTILLO-SORIANO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Thomas R. Lincoln on brief for appellant.                             
Guillermo Gil, United States Attorney, Juan A. Pedrosa,  Assistant                                                                  
United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation                                                           
Counsel, on brief for appellee.

                                         

                                         

          Per Curiam.   Defendant-appellant Martin  Castillo-                                

Soriano appeals from  the imposition of sentence.   He argues

that his  sixty-month sentence coincides  with the  statutory

mandatory  minimum sentence  for  his offense,  and that  the

district  court erred in failing to find that he is eligible,

pursuant to 18 U.S.C.    3553(f) and U.S.S.G.   5C1.2,  for a

lesser sentence within his guideline sentencing range of 57 -

71 months.  We disagree.

          As  we  read the  record,  the  district court  was

willing to assume its  authority to impose a  lesser sentence

but  determined that  a sixty-month sentence  was appropriate

given   the  statutory   factors  of   deterrence   and  just

punishment.     See   18  U.S.C.      3553(a).     Under  the                               

circumstances, the sentence imposed was a legitimate exercise

of the district court's discretion and is unreviewable.   See                                                                         

United States v. Panet-Collazo, 960 F.2d 256, 261 (1st Cir.),                                          

cert. denied, 113 S. Ct. 220 (1992) (observing that appellate                        

court  lacks jurisdiction  to  review a  sentence within  the

applicable  guideline  sentencing range).    Accordingly, the

appeal  is dismissed for lack  of jurisdiction.   See Loc. R.                                                                 

27.1.